Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regard to the 101 rejections of claims 1-20, the amendment overcome the 101 rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Licato el al (us 6,356,780) (hereinafter Licato) in view of Finger et al (us 2001/0035866) (hereinafter Finger) and further in view of Christophersom et al (us 2002/0123672) (hereinafter Christ).
	As regarding claim 1, Licato discloses a peripheral component (see Licato figure.1, items 48-52); a controller configured to control operation of the medical imaging system based on data associated with the peripheral component (see Licato col.5, lines 28-56, also see figure.1, control system 14 exchange data with the interface system 16).
Licato is silent in regard to a device attached to the peripheral component and configured to communicate the data with the controller.  
Finger teaches a device attached to the peripheral component and configured to communicate the data with the controller (see Finger par 0063-0065, also see figure.7, adapter 200 attaching to the peripheral device 202 and exchange communication between the data processing system 26 and the peripheral device 202).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Finger to Licato because they're analogous art.  A person would have been motivated to modify Licato with Finger’s teaching for the purpose of allowing various peripheral devices to connect to the host/controller device.
The combination of Licato-Finger is silent in regard to the concept of wherein the device comprises a processor, the processor being configured to execute a driver associated with the peripheral component, and wherein the device is configured to 
Christ discloses wherein the device comprises a processor, the processor being configured to execute a driver associated with the peripheral component (see Christ par 0030-0031, the transceiver device 106 acts as an adapter between the sensors 102 and the external communication device; the transceiver device communicate with sensors 102 and communicate with sensors 102 to receive data from sensors 102); the device is configured to convert data on an application-oriented layer of one or more protocols of a communication link between the peripheral component and the controller via the device (see Christ par 0057, prior to transmit data receives from the sensors, the transceiver convert the protocol of data received from the sensors to a corresponding protocol associated with the protocol of the external device and vice versa).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Christ to Licato-Finger because they're analogous art.  A person would have been motivated to modify Licato-Finger Christ’s teaching for the purpose of allowing enable communication between devices operable in different formats/protocols.

As regarding claim 2, Licato-Finger-Christ discloses a communication link between the peripheral component and the controller via the device, wherein the controller is configured to control operation of the peripheral component based on the data communicated on the communication link (see Licato col.2, lines 45-52, the data 

As regarding claim 3, Licato-Finger-Christ discloses the device is configured to convert the data on a transport-oriented layer, of the one or more protocols of the communication link (see Finger par 0065, the adaptor module 20 connects to non-standard physical plugs associated with external peripheral 202 and performs communication, control, data and interface signal translation to or from the external peripheral 202, for example data from a non-standard video printer is translated to conform with the standard Firewire or USB interface i.e. physical layer which is a transport-oriented layer) and vice vesa, also see Christ as rejected in claim 1 for the concept of protocol conversion).  The same motivation was utilized in claim 1 applied equally well to claim 3.

As regarding claim 4, Licato-Finger-Christ discloses the communication link comprises a first protocol for a first communication, the first communication being with the controller, and23 wherein the communication link further comprises a second protocol for a second communication, the second communication being between an adapter and the peripheral component (see Finger par 0065, the adaptor module 20 connects to external peripheral 202 (i.e second protocol) and performs communication and interface signal translation to or from the external peripheral 202, for example data from a non-standard video printer is translated to conform with the standard Firewire or USB interface i.e. physical layer which is a transport-oriented layer) and vice vesa; par 0058, 

As regarding claim 5, Licato-Finger-Christ discloses the second protocol comprises a physical layer (see Finger par 0065, industry standard interfaces such as RS-232, firewire interface or USB (i.e. physical layer), this corresponds to a translation of daa on the physical layer).  The same motivation was utilized in claim 1 applied equally well to claim 5.

As regarding claim 6, Licato-Finger-Christ discloses the second protocol comprises a data link layer (see Licato col.5 lines 64-67 to col.6,lines 1-16, also figure.1, second protocol between the device 46 to the interface system 16 communicate data from the controller system 14 to the interface system (i.e. data link layer).  

As regarding claim 7, Licato-Finger-Christ discloses the device wherein the driver is configured to obtain or output a representation of the data on an application-oriented layer of the first protocol and output or receive a representation of the data on the physical layer or the data link layer of the second protocol (see Licato col.6, lines 1-16 the device 46 comprises various interfaces and peripheral drivers, it is well known that the device 46 comprise processor since it is a computer, also see Finger par 0062 specifies several adaptor modules; also see Christ as rejected in claim 1 for the concept 

As regarding claim 8, Licato-Finger-Christ discloses the peripheral device is a first peripheral device, the device is a first device, and the communication link is a first communication link, wherein the medical imaging system further comprises: a second peripheral component;  24 a second device attached to the second peripheral component and configured to communicate further data with the controller; and a second communication link between the second peripheral component and the controller via the second device, wherein the controller is configured to control operation of the second peripheral component based on the further data communicated on the second communication link, wherein the second communication link comprises a third protocol for a third communication, the third communication being between the controller and the second device, and further comprises a fourth protocol for a fourth communication, the fourth communication being between the second device and the second peripheral component, and wherein the second protocol is different than the fourth protocol (see Licato col.6, lines 1-16 the device 46 comprises various interfaces and peripheral drivers for receiving and exchanging data).  

As regarding claim 9, Licato-Finger-Christ discloses the first protocol corresponds to the third protocol (see Licato col.6, lines 1-16 the device 46 comprises various interfaces and peripheral drivers for receiving and exchanging data, it is obvious that every device can run a different operating system).  

As regarding claim 10, Licato-Finger-Christ discloses the device comprises a processor, the processor being configured to execute a driver associated with the peripheral component (see Licato col.6, lines 1-16 the device 46 comprises various interfaces and peripheral drivers, it is well known that the device 46 comprise processor since it is a computer communicates with different interface devices).  

As regarding claim 11, Licato-Finger-Christ discloses the processor is a first processor, the first processor being further configured to execute the driver using a first operating system, and  25 wherein the controller comprises a second processor, the second processor being configured to use a second operating system, the second operating system being different than the first operating system (see Finger par 0065, the adaptor module 20 connects to non-standard physical plugs associated with external peripheral 202 and performs communication, control, data and interface signal translation to or from the external peripheral 202, for example data from a non-standard video printer is translated to conform with the standard Firewire or USB interface i.e. physical layer which is a transport-oriented layer) and vice vesa).  The same motivation was utilized in claim 1 applied equally well to claim 11.

As regarding claim 12, Licato-Finger-Christ discloses the controller is configured to execute a function to control operation of the medical imaging system based on the data, and wherein operation of the device is transparent to the function (see Finger par 0063, the adaptor module 200 is shown connected between an external peripheral 202 

As regarding claim 13, Licato-Finger-Christ discloses the device comprises a programmable logic, a random-access memory, and at least one communication interface, the at least one communication interface being configured for communicating the data with the controller (see Licato col.6, lines 1-16 the device 46 comprises various interfaces and peripheral drivers, it is well known that the device 46 comprise processor since it is a computer communicates with different interface devices and the controller system 14).  

As regarding claim 14, Licato-Finger-Christ discloses the at least one communication interface is configured for communicating the data with the peripheral component (see Licato col.6, lines 1-16 the device 46 comprises various interfaces and peripheral drivers communicate data from controller 14 with interface system 16).  

As regarding claim 15, Licato-Finger-Christ discloses the device is configured to transmit an uplink part of the data to the controller, the device is configured to receive a 

As regarding claim 16, Licato-Finger-Christ discloses the device is configured to load or store at least a part of the data from a non-volatile memory of the device (see Licato col.5 lines 64-67 to col.6,lines 1-16, the device 46 has memory for storing examination pulse sequence descriptions, image data, etc).

	As regarding claims 17-20, the limitations of claims 17-20 are similar to limitations of rejected claims 1-16 above.  Therefore rejected for the same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUYEN M DOAN/Primary Examiner, Art Unit 2452